Order, Supreme Court, New York County (Lewis Friedman, J.), entered on or about March 18, 1996, which directed plaintiff to pay defendant child support of $750 a month plus 48% of the child’s private school, nanny and health care costs, calculated the amount owing as a result of retroactive application of the order to be $32,032, and directed payment of such retroactive amount at a rate of $500 a month, unanimously affirmed, without costs.
The parties’ unique shared custody arrangement warranted the IAS Court’s resort to the paragraph (f) factors for calculating child support under the Child Support Standards Act (Domestic Relations Law § 240 [1-b] [f]) in preference to the percentage formula of paragraph (c) (see, Matter of Cassano v Cassano, 85 NY2d 649, 653, 655). Plaintiff’s motion for reconsideration was properly denied for failure to demonstrate either that the award was excessive or that there was a substantial change in circumstances from the time of the hearing to the release of the court’s decision (Domestic Relations Law § 236 [B] [9] [b]; cf., Matter of King v King, 193 AD2d 800). Concur—Murphy, P. J., Ellerin, Nardelli, Williams and Andrias, JJ. [See, 167 Misc 2d 749.]